EXHIBIT 10.9

THIRD AMENDMENT TO THE

AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

This THIRD AMENDMENT TO THE AMENDED AND RESTATED POOLING AND SERVICING
AGREEMENT, dated as of October 26, 2007 (this “Amendment”) is made among World
Financial Network National Bank (“WFN”), as Servicer, WFN Credit Company, LLC
(“WFN Credit”), as Transferor, and Union Bank of California, N.A. (successor to
JPMorgan Chase Bank, N.A.), a national banking association, as Trustee
(“Trustee”), of World Financial Network Credit Card Master Trust III (the
“Issuer”), to the Pooling Agreement referenced below. Capitalized terms used and
not otherwise defined in this Amendment are used as defined in the Pooling
Agreement (referenced below).

WHEREAS, the parties hereto are parties to that certain Amended and Restated
Pooling and Servicing Agreement, dated as of January 30, 1998, as amended and
restated on September 28, 2001, as further amended as of April 7, 2004 and
March 23, 2005 and as modified by a Trust Combination Agreement dated as of
April 26, 2005 (as amended, the “Pooling Agreement”); and

WHEREAS, the parties hereto desire to amend the Pooling Agreement as set forth
below;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

1. SECTION 1. Amendment to Pooling Agreement. The Pooling Agreement is hereby
amended by adding the following subsection (c) to Section 2.9 immediately
following subsection (b):

“(c) Treatment of Defaulted Receivables. In addition to the foregoing, on the
later of October 26, 2007 and the date when any Receivable in an Account becomes
a Defaulted Receivable, the Trust shall automatically and without further action
be deemed to sell, transfer, set over and otherwise convey to the Transferor,
without recourse, representation or warranty, all right, title and interest of
the Trust in and to the Defaulted Receivables and related Finance Charge
Receivables in such Account, all monies and amounts due or to become due with
respect thereto and all proceeds thereof. The purchase price for the receivables
conveyed pursuant to this Section 2.9(c) during any Monthly Period shall equal
the amount of Recoveries received by the Transferor during such Monthly Period,
including any proceeds received by the Transferor from the sale of Defaulted
Receivables, and all such Recoveries shall be deposited into the Collection
Account as provided in this Agreement.”

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective,
as of the date first set forth above (the “Effective Date”), upon (i) receipt
hereof by each of the parties hereto of counterparts duly executed and delivered
by each of the parties hereto, and (ii) satisfaction of each of the conditions
precedent described in Section 13.1(b) of the Pooling Agreement, and thereafter
shall be binding on the parties hereto and their respective successors and
assigns.

 

  Third Amendment to Pooling Agreement



--------------------------------------------------------------------------------

SECTION 3. Effect of Amendment; Ratification. (a) On and after the Effective
Date, this Amendment shall be a part of the Pooling Agreement and each reference
in the Pooling Agreement to “this Agreement” or “hereof,” “hereunder” or words
of like import, and each reference in any other Transaction Document to the
Pooling Agreement shall mean and be a reference to the Pooling Agreement as
amended hereby.

(b) Except as expressly amended hereby, the Pooling Agreement shall remain in
full force and effect and is hereby ratified and confirmed by the parties
hereto.

SECTION 4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 5. Section Headings. Headings used herein are for convenience of
reference only and shall not affect the meaning of this Amendment.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.

[Signature Page Follows]

 

2   Third Amendment to Pooling Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORLD FINANCIAL NETWORK NATIONAL BANK, as Servicer By:  

/s/ Ronald C. Reed

Name:   Ronald C. Reed Title:   Assistant Treasurer WFN CREDIT COMPANY, LLC, as
Transferor By:  

/s/ Daniel T. Groomes

Name:   Daniel T. Groomes Title:   President UNION BANK OF CALIFORNIA, N.A, not
in its individual capacity, but solely as Trustee By:  

/s/ Patricia Phillips-Coward

Name:   Patricia Phillips-Coward Title:   Vice President

 

S-1   Third Amendment to Pooling Agreement